[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 09-15365                    JUNE 15, 2011
                       ________________________               JOHN LEY
                                                               CLERK
                 D. C. Docket No. 08-00404-CR-T-27-MAP

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

CHUN HEI LAM,
TAM FUK YUK,

                                                       Defendants-Appellants.


                       ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                      _________________________
                              (June 15, 2011)


Before DUBINA, Chief Judge, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:

     Tam Fuk Yuk (“Tam”) and Chun Hei Lam (“Lam”) were convicted for
violating 46 U.S.C. §§ 70503(a) and 70506(a)–(b), and 21 U.S.C.

§ 960(b)(1)(B)(ii), by conspiring to possess five kilograms or more of cocaine

with the intent to distribute it while aboard a vessel subject to the jurisdiction of

the United States. They also were convicted for violating 46 U.S.C. §§ 70503(a)

and 70506(a), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii), by possessing five

kilograms or more of cocaine with the intent to distribute it while aboard a vessel

subject to the jurisdiction of the United States. Tam appeals his conviction and his

resulting sentence of 180 months’ imprisonment followed by five years’

supervised release. Lam appeals his conviction and his resulting sentence of 300

months’ imprisonment followed by five years’ supervised release.

      On appeal, Tam alleges that: (1) the evidence was insufficient to sustain a

conviction based on knowingly conspiring to possess cocaine with the intent to

distribute it while aboard a vessel subject to U.S. jurisdiction; (2) the district court

abused its discretion by denying Tam’s motion to dismiss the indictment because

the vessel and its contents were exculpatory and the Coast Guard destroyed them

in bad faith; (3) the district court erred by failing to declare a mistrial based on the

prosecutor’s statements regarding Tam’s financial condition because the




                                           2
government relied on facts not in evidence; and (4) the district court abused its

discretion by denying Tam’s motion for a new trial based upon newly discovered

testimonial evidence of two of Tam’s co-defendants.

      Lam—and Tam through adoption—argues that (1) the Maritime Drug Law

Enforcement Act (“MDLEA”) is unconstitutional on its face and as applied to the

facts of this case; (2) the district court erred by admitting as evidence a Chinese

maritime-safety document in determining subject matter jurisdiction; (3) the

district court abused its discretion by denying Lam and Tam’s motions to dismiss

the indictment for lack of subject matter jurisdiction under the MDLEA; and (4)

the district court erred by denying Tam and Lam’s motions to suppress the

evidence seized from the vessel because, according to them, the Coast Guard

violated appellants’ Fourth Amendment rights when he searched the vessel

without reasonable suspicion.

      After careful consideration of the briefs and review of the record on appeal,

and having heard oral argument in the matter, we conclude that both appellants’

arguments lack merit. Accordingly, we deny Tam’s request to remand for

acquittal or a new trial and affirm his conviction and sentence. We also deny




                                          3
Lam’s request to remand for acquittal or a new trial and affirm his conviction.

AFFIRMED.




                                         4